Citation Nr: 1329902	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  08-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for epidermolysis bullosa of both feet.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2009, the Veteran testified before an Acting Veterans Law Judge (AVLJ) at a hearing conducted at the RO via video-conference.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in January 2010 and November 2011.

In September 2007, the Veteran completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the American Legion as his representative.  The Veteran withdrew this power of attorney in May 2013.  In July 2013, he indicated that he would proceed pro se in this appeal.  The Board recognizes this change in representation.

In August 2013, the Veteran was informed that the AVLJ who had conducted the November 2009 hearing was no longer employed by the Board and was offered the opportunity to appear for another hearing.  He declined another hearing and requested that the Board consider his case based on the evidence of record later that month.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file does not reveal any additional document pertinent to the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.   

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
  
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Veteran asserts that his epidermolysis bullosa of both feet was aggravated by his service, specifically that the use of heavy socks and combat boots as well as the rigors of physical training worsened his symptoms.  He also acknowledged that he suffered from that condition during childhood.  The Board notes that it had previously determined that the Veteran's epidermolysis bullosa had preexisted the Veteran's entrance into service.

In accordance with the Board's previous remand directives, an etiological opinion was obtained in December 2011.  The examiner indicated that epidermolysis bullosa was an inherited disease as most cases were caused by mutation in specific genes, that bullae occurred with mild trauma and that its course is chronic.  The examiner opined that the condition was "less likely than not incurred in or caused by the claimed in-service injury, event or illness" as the natural history of this disease was once an area is traumatized, blisters and a scar may form and the area heals, and that the process starts over again with the next trauma.  The examiner also found that it was "very clear and unmistakable that the condition did not increase beyond its natural process during service."  However, this opinion was not stated in the degree of certainty required to address the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002), namely that it there was clear and unmistakable evidence that the Veteran's epidermolysis bullosa both existed prior to service and was not aggravated by service.   In light of this deficiency, the December 2011 VA opinion would be unlikely to survive judicial scrutiny.  

In addition, the Board notes the Veteran's argument that the unique or rare nature of his epidermolysis bullosa warrants a VA opinion from a dermatologist.  On remand, such an opinion from a dermatologist should be obtained.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands and for clarification regarding the nature of his diagnosed epidermolysis bullosa of both feet. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, conducted by a dermatologist, to determine the nature and etiology of his claimed epidermolysis bullosa found to be present.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

With regards to the Veteran's preexisting epidermolysis bullosa of both feet, was there a worsening of such injury, defect, or disorder during service?  If so, did such a worsening (i.e., increase in severity) represent the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition). The examiner should specifically comment on the Veteran's November 2009 hearing testimony that that he circumstances and physical training during service aggravated his symptoms.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A complete explanation should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


